Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This Office Action is in response to the amendment, filed on 08/25/2021. By this amendment,
Claims 1-5, 8-9, 14-17, and 20 have been amended.
Claims 6-7 and 18-19 have been canceled.
Claims 1-5, 8-17, and 20 are pending.

Allowable Subject Matter
Number of claims allowed: 16.
Allowed claims: 1-5, 8-17, and 20.
The following is an Examiner’s statement of reasons for allowance: The prior art of 
Record does not appear to teach or suggest the claimed limitations alone or in combination, with respect to independent claims 1, 9, and 14, initialize a current block family associated with a memory device; associate the current block family with a first threshold voltage offset bin: initialize a timeout associated with the current block family; associate the current block family with a second threshold voltage offset bin by calibrating an oldest block family associated with the first threshold voltage offset bin.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TT/


/RYAN BERTRAM/Primary Examiner, Art Unit 2137